The Honorable William R. Bullock Prosecuting Attorney P O Box 220 Danville, AR 72833-0220
Dear Mr. Bullock:
This is in response to your request for an opinion regarding the disposition of proceeds from the sale of the County Hospital in Scott County.  You have asked, specifically, whether these surplus funds may be deposited into the county general fund.1
Since your question pertains to proceeds from the sale of the hospital, I assume that the funds in question do not include a bond surplus, that is, tax proceeds in excess of funds necessary to retire the bonds.  As stated in Opinion No. 89-117, it is my opinion that bond surplus funds cannot, generally, be deposited into county general funds.
With regard, however, to funds generated through the sale of the facility, it is my opinion that the conclusions reached in Opinion No. 89-117 would reasonably encompass such funds.  Placement of these surplus funds in the county general fund is arguable within the discretion of the appropriate county officials. See, generally, Bell v. Crawford County, 287 Ark. 251, 697 S.W.2d 910
(1985).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb
1 You have stated that there are no outstanding revenue bonds and that the millage levied to retire the bonds has been terminated.